Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roberto Sanchez-Roque appeals the district court’s order denying his 18 U.S.C. § 3582(C)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Sanchez-Roque, No. 3:12-cr-00152-REP-2 (E.D. Va. Aug. 11, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *319court and argument would not aid the decisional process.
AFFIRMED